
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 73
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Brownback (for
			 himself, Mr. Burris, and
			 Mr. Roberts) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Honoring the life of Dr. Ronald W. Walters
		  and commending his life as an example to future generations of the people of
		  the United States.
	
	
		Whereas Dr. Walters was born on July 20, 1938, in Wichita,
			 Kansas, the eldest of 7 children born to Gilmar and Maxine Fray Walters;
		Whereas Dr. Walters received a Bachelor of Arts in History
			 and Government from Fisk University in 1963, a Master of Arts in African
			 Studies from American University in 1966, and a Doctor of Philosophy in
			 International Studies from American University in 1971;
		Whereas Dr. Walters was a lifelong scholar and activist on
			 civil rights issues;
		Whereas in July 1958, while a student at Fisk University,
			 Dr. Walters organized with his cousin, Carol Parks, a 3-week, silent sit-in at
			 the Dockum Drug Store in Wichita, Kansas, to protest the segregated lunch
			 counters at the Dockum Drug Store;
		Whereas during the sit-in at the Dockum Drug Store, Dr.
			 Walters, Carol Parks, and the other sit-in participants were taunted for their
			 activism, which inspired others to join the protest and contributed to the
			 eventual success of the sit-in;
		Whereas as a result of the sit-in, the owner of the Dockum
			 Drug Store eliminated the segregated lunch counters;
		Whereas the success of the sit-in at the Dockum Drug Store
			 led Dr. Walters and his fellow protestors to organize sit-ins at other
			 segregated restaurants in Wichita, Kansas, which inspired others to organize
			 sit-ins throughout the United States as acts of civil disobedience during the
			 civil rights movement;
		Whereas Dr. Walters was an Assistant Professor of
			 Political Science at Syracuse University from 1968 through 1969;
		Whereas Dr. Walters served as chair of the Afro-American
			 Studies department at Brandeis University from 1969 through 1971;
		Whereas Dr. Walters left Brandeis University for Howard
			 University in 1971, where Dr. Walters taught for 25 years, serving as chair of
			 the Political Science department from 1990 to 1996;
		Whereas throughout his time at Howard University, Dr.
			 Walters continued to work as an activist for civil rights policies;
		Whereas Dr. Walters served as a top advisor for
			 Congressman Charles Diggs, the first Chairman of the Congressional Black
			 Caucus, and helped Congressman Diggs conceptualize the strategic vision of the
			 Congressional Black Caucus;
		Whereas Dr. Walters served on the staff of Congressman
			 William Gray, III, in 1979;
		Whereas Dr. Walters served as the Deputy Campaign Manager
			 for the 1984 Presidential campaign of the Reverend Jesse Jackson and as the
			 Conventions Operations Consultant for the 1988 Presidential campaign of the
			 Reverend Jesse Jackson;
		Whereas Dr. Walters authored many political articles and
			 books, and over the course of his academic career, received the Ralph Bunche
			 Award for Black Presidential Politics in America from the American Political
			 Science Association and the Best Book Award for Black Presidential Politics in
			 America from the National Conference of Black Political Scientists;
		Whereas Dr. Walters was a Professor of Government and
			 Politics at the University of Maryland College Park from 1996 through
			 2009;
		Whereas throughout his life, Dr. Walters was an active
			 member of many national organizations, including the Kappa Alpha Psi
			 fraternity, the Omicron Delta Kappa fraternity, and the Pi Sigma Alpha
			 fraternity;
		Whereas Dr. Walters founded 2 national organizations, the
			 National Congress of Black Faculty and the National Black Independent Political
			 Party;
		Whereas Dr. Walters was an active member of many
			 professional associations, including the African Heritage Studies Association,
			 the American Political Science Association, the Association of Black
			 Sociologists, the National Black Leadership Roundtable, the National Conference
			 of Black Political Scientists, the Ralph Bunche Institute, the Social Science
			 Research Council, and the Southern Christian Leadership Conference;
		Whereas Dr. Walters participated in several important
			 research studies including the National Black Election Study carried out from
			 1984 through 1985 with the Institute for Social and Political Research at the
			 University of Michigan, the 1971 through 1973 Advisory Board Research Program,
			 and the 1974 through 1979 Public Policy Fellows Program carried out at the
			 Joint Center for Political and Economic Studies in Washington, DC;
		Whereas Dr. Walters received many university faculty
			 honors, including the 1982 Distinguished Faculty Award from Howard University,
			 the 1992 Distinguished Alumnus Award from Fisk University, the 2000 School of
			 International Service Alumnus of the Year award from American University, and
			 the Distinguished Faculty Award from the University of Maryland College
			 Park;
		Whereas Dr. Walters received many academic awards,
			 including the 1963 Reader’s Digest Writing Award, the 1984 Distinguished
			 Scholar/Activist Award from The Black Scholar Magazine, the 1985 Ida Wells
			 Barnett Award from the Association of Black School Educators, and an Honorary
			 Doctorate of Humane Letters from Fisk University in 2010;
		Whereas Dr. Walters received several national service
			 awards, including the 1st annual Distinguished Service Award from the Wichita
			 Black Historical Society in 1987 and the 2002 Award for Distinguished Service
			 to the Devolution Initiative from the W.K. Kellogg Foundation;
		Whereas the sit-in at the Dockum Drug Store occurred
			 almost 2 years before the more well-publicized lunchroom sit-ins in Greensboro,
			 North Carolina, but the sit-in had received little national attention until Dr.
			 Walters was honored in 2006 with a medal from the NAACP for organizing the
			 historical Wichita, Kansas, sit-in;
		Whereas Dr. Walters died on September 10, 2010, at the age
			 of 72 in Silver Spring, Maryland;
		Whereas Dr. Walters was honored with a memorial service on
			 September 16, 2010, at Howard University, as Dr. Walters had intended to return
			 to Howard University as a senior researcher and lecturer;
		Whereas Dr. Walters was also honored with a memorial
			 service on September 20, 2010, at the historic Shiloh Baptist church;
			 and
		Whereas the eulogy for Dr. Walters was delivered by the
			 Reverend Jesse Jackson at both memorial services: Now, therefore, be it
		
	
		That Congress—
			(1)expresses the
			 condolences of Congress to family of Dr. Ronald W. Walters, especially his
			 wife, Mrs. Patricia Walters, his 3 brothers, Duane, Terrance, and Kevin, and
			 his 2 sisters, Marcia and Sharon; and
			(2)honors the life
			 of Dr. Ronald W. Walters, an ambassador for freedom and democracy, whose
			 lifelong dedication and service stand as an outstanding example of leadership
			 for all mankind.
			
